Citation Nr: 0127462	
Decision Date: 12/18/01    Archive Date: 12/28/01

DOCKET NO.  96-50 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bronchial asthma.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel


INTRODUCTION

The appellant had active service from June to August 1980.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in May 1996 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The appellant appealed the rating decision; and in February 
1998, the Board remanded the claim for additional 
development.  In December 1999, the Board issued a decision 
in which it denied each claim.  The appellant appealed the 
decision of the Board to the United Stated Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (the Court).  In 
November 2000, the VA General Counsel filed Appellee's Motion 
for Remand and Stay of Proceedings, which motion the 
appellant did not oppose.  In this motion, the General 
Counsel requested that the Court vacate the December 1999 
decision of the Board and remand the case to the Board to 
consider the relevance to the claim of the newly enacted 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West Supp. 2001) and to 
provide additional reasons and bases for its findings and 
conclusions.  By order dated in February 2001, the Court 
granted the motion.


REMAND

The Board denied the claim on appeal on the basis that it was 
not "well grounded," as was required for a successful claim 
under the then current version of 38 U.S.C.A. § 5107(a) (West 
1991).  

Under former section 5107(a), a finding that the claim was 
well grounded was required before VA would be obligated to 
assist a claimant in developing facts pertinent thereto.  Id.  
The VCAA, which was enacted on November 9, 2000, did away 
with the requirement that claims be well grounded.  It also 
imposed new duties on VA to give notice to claimants and 
assist them with the development of their claims.  38 
U.S.C.A. §§ 5103, 5103A, 5107 (West Supp. 2001).  

Under the VCAA, VA must notify a claimant of what evidence is 
needed to substantiate the claim, assist the claimant with 
the development of evidence that could substantiate the 
claim, and advise the claimant of any evidence VA has been 
unable to obtain.  38 U.S.C.A. §§ 5102, 5103, 5103A.  These 
duties must be fulfilled before a claim is adjudicated.  Id.

The appellant is entitled to the benefits of this new law.  
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991) (where 
the law changes after a claim has been filed or reopened, but 
before the administrative or judicial appeal process has been 
concluded, then, unless Congress has provided otherwise, the 
version most favorable to the appellant will apply).

To implement the provisions of the new law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).

The appellant rests his claim on the contention that his 
asthma was aggravated during his active service.  

In general, service connection may be awarded to any veteran 
for disability resulting from injury or disease either 
incurred in or aggravated by active service.  38 U.S.C.A. 
§ 1131 (West Supp. 2001); 38 C.F.R. § 3.303(a) (2000).  A 
preexisting injury or disease will be presumed to have been 
aggravated by active service where the claimant shows that 
there was an increase in disability during such service.  
Clear and unmistakable evidence is necessary to rebut this 
presumption, including a specific medical finding that the 
increase was due instead to the natural progress of the 
condition.  38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. 
§ 3.306(a) (2000).  The Court has held that intermittent or 
temporary flare-ups during service of a preexisting injury or 
disease do not constitute aggravation.  Rather, the 
underlying condition must have worsened.  Hunt v. Derwinski, 
1 Vet. App. 292, 297 (1991).

Diseases of allergic etiology will not be disposed of 
routinely for compensation purposes as constitutional or 
developmental abnormalities.  38 C.F.R. § 3.380 (2000).  
Service connection must be determined on the evidence as to 
the existence of the allergy prior to enlistment and if the 
allergy was so existent, a comparative study must be made of 
its severity at enlistment and subsequently.  Increase in the 
degree of disability during service may not be disposed of 
routinely as natural progress or as due to the inherent 
nature of the disease.  However, seasonal or other acute 
allergic manifestations subsiding in the absence of or 
removal of the allergen are generally to be regarded as acute 
diseases, healing without residuals.  The determination as to 
service incurrence or aggravation must be on the whole 
evidentiary showing.  Id.

Service records show that the appellant was treated for 
asthma during basic training, subsequently found by the 
Entrance Physical Standards Board to be unfit for further 
duty on account of the condition, and in accordance with that 
determination, discharged from service after having completed 
approximately two months of active duty.  

The appellant contends that his asthma attacks during service 
were precipitated by the exertions demanded by basic training 
and also, he implies in his August 1996 VA Form 9, Appeal to 
the Board of Veterans' Appeals, perhaps alluding to his 
environment at the site of basic training, by "the condition 
in Ft. [Leonard Wood,] Missouri. . . ."  He argues that as 
he had not had an asthma attack for approximately five months 
before entering active service, his difficulties with asthma 
during service show that the condition increased in severity 
during service.

However, whether there was a permanent increase in the 
severity appellant's asthma during active service is a 
medical issue which only medical evidence is competent to 
resolve.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The 
Board finds that the record as it stands lacks a satisfactory 
medical opinion concerning this issue.

The medical evidence of record includes opinions by two VA 
physicians.  The first opinion is represented by a November 
1998 addendum to the report of an August 1998 VA respiratory 
examination.  In the November 1998 addendum, the VA physician 
opined that the asthma exhibited by the appellant during 
active service was "most likely" a flare-up of the asthma 
that had been diagnosed prior to service and did not 
represent a permanent worsening of that condition during 
service.  

The VA physician noted, as well, that the asthma exhibited by 
the appellant during service could be medically linked to 
service if it could be shown to be due to an allergic 
reaction to toxic substances or a compound located at the 
site of active duty.  However, the VA physician pointed out 
that he had found no evidence in the claims file supporting 
such a theory.

The second opinion is represented by a September 1999 
statement by the veteran's VA primary care physician.  In 
that document, the VA physician reported that the appellant 
had been his patient for the past two months and had "severe 
asthma."  The VA physician opined that "[appellant's] 
condition may have been aggravated after his exercise during 
basic training."  

Neither opinion constitutes sufficient evidence on the issue 
of a medical nexus between service and the current condition 
claimed to have been aggravated permanently during service.

The September 1999 VA medical opinion discusses none of the 
medical data on which, the physician founded his conclusion 
that the appellant's asthma may have been aggravated by 
exercise during basic training and does not offer an opinion 
as to whether such aggravation was permanent.  As such, the 
September 1999 medical opinion does not resolve the question 
of whether the appellant's asthma underwent a permanent 
worsening during service.  See Obert v. Brown, 5 Vet. App. 
30, 33 (1993) (a physician's opinion expressed in terms of 
"may" was too speculative, on its own, to establish a well-
grounded claim); Bloom v. West, 12 Vet. App. 185, 187 (1999) 
(by using the word "could" without supporting clinical data 
or other rationale, a physician's opinion was too speculative 
to provide the degree of certainty looked for in medical 
nexus evidence).

The November 1998 VA medical opinion was necessarily made 
without an opportunity to consider the November 1999 opinion.

The VCAA and its implementing regulations provide that VA 
must supply a medical examination or opinion if there is a 
competent diagnosis of a current disability, evidence that 
the current disability may be related to service, and the 
evidence is insufficient to decide the claim.  38 U.S.C.A. 
§ 5103(A); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)(4)).  The Court has said 
that the medical examination provided by VA must be thorough 
and contemporaneous, and one that is fully informed because 
it takes into account the records of prior examination and 
treatment.  Green v. Derwinski, 1 Vet. App. 121 (1991).  Here 
the medical evidence is insufficient to resolve the claim.  
The claim must be remanded to the RO for appropriate 
supplementation of the November 1998 and September 1999 
medical opinions.

This supplementation should take place after there has been 
an effort to develop other pertinent evidence, for example, 
that concerning the question whether the appellant's asthma 
was aggravated by an allergic reaction during service.  The 
VCAA and the implementing regulations also require VA to make 
reasonable efforts to obtain records pertinent to the claim, 
and if the records could not be secured, to so notify the 
claimant.  38 U.S.C. A. § 5103A; 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)(1),(3)).

Accordingly, this case is REMANDED for the following actions:

1.  The RO should ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, in addition to 
that specifically requested below, is 
completed.  In particular, the RO must 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act, 
see 38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107, 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)), are 
satisfied.

2.  The RO should contact the appellant 
and advise him of what additional 
information and medical and lay evidence 
is necessary to substantiate his claim, 
including evidence pertaining to any 
claimed exposure to environmental agents 
during service.  The RO should tell the 
appellant which information and evidence, 
if any, he is to provide to VA and which 
information and evidence, if any, VA will 
attempt to obtain on his behalf.  

The RO should request that the veteran 
clarify his contention that his asthma 
was aggravated by conditions at Fort 
Leonard Wood.  The RO may find it 
necessary to search additional sources to 
confirm any environmental exposure during 
active service.

3.  In contacting the appellant, the RO 
must also afford him the opportunity to 
identify or submit any other evidence 
pertinent to his claim.

The RO then must attempt to obtain copies 
of all records that have not previously 
been obtained.  The RO should document in 
the claims file all attempts to secure 
additional records pertinent to the 
claims.  If, after making reasonable 
efforts, the RO is unable to obtain any 
records sought, the RO must notify the 
appellant and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken 
by the RO with respect to the claim, 
including, but not limited to, notice 
that VA will decide the claim based on 
the evidence of record unless the 
claimant submits the records VA was 
unable to obtain; and (d) inform the 
appellant that he is ultimately 
responsible for providing the evidence.  
See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. 
§ 3.159(e)).  The appellant must then be 
given an opportunity to respond.  Efforts 
to obtain records in the custody of a 
federal department or agency must 
continue until it is reasonably certain 
that such records do not exist, or that 
further efforts to obtain those records 
would be futile.  See 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)(2)).  
Should the RO reach either or both 
conclusions, it must so notify the 
appellant.  

4.  After the above-requested development 
has been completed, the RO should request 
that the VA physician who provided the 
opinion dated in September 1999, review 
the claims folder and provide reasons for 
the opinion that the veteran's asthma may 
have been aggravated during service.  The 
physician is also requested to express an 
opinion as to (i) whether it was at least 
as likely as not that asthma underwent a 
permanent increase in severity during 
service; and (ii) whether it is at least 
as likely as not that the in-service 
increase in disability, if considered to 
have occurred, was due to the natural 
progress of the disease or instead to 
other factors, to include allergic 
reaction to environmental agents.

4.  Thereafter, the RO must request that 
the examiner who provided the November 
1998 addendum to the August 1998 VA 
respiratory examination, be asked to 
again review the claims folder and 
consider in a supplementary opinion the 
following questions: (i) whether it is at 
least as likely as not that the 
appellant's asthma disability under went 
a permanent increase in severity during 
service; (ii) whether it is at least as 
likely as not that the in-service 
increase in disability, if considered to 
have occurred, was due to the natural 
progress of the disease or instead to 
other factors, to include allergic 
reaction to environmental agents; (iii) 
and whether, in light of all the 
evidence, including post-service medical 
evidence, it is at least as likely as not 
that the in-service increase in 
disability, if considered to have 
occurred, represented a permanent 
worsening of the asthma condition rather 
than a temporary flare-up.  

If the examiner who provided the November 
1998 addendum to the August 1998 VA 
respiratory examination is unavailable, 
the appellant should be afforded a 
current VA examination to address the 
matters raised in the two preceding 
paragraphs.

The claims file must be made available to 
and be reviewed by the examiner prior to 
the requested study, and the 
supplementary opinion or examination 
report, as the case may be, should 
reflect that such a review was made.

5.  After the requested studies have 
taken place, the RO should review the 
reports thereof to ensure that they are 
in complete compliance with the 
directives of this Remand.  If a report 
is deficient in any manner, the RO should 
implement corrective action.

6.  Thereafter, the RO should 
readjudicate the claim in accordance with 
the requirements of the VCAA and its 
implementing regulations.  If the claim 
remains denied, the RO must provide the 
appellant and his representative with a 
supplemental statement of the case and 
allow him an adequate opportunity to 
respond.  Unless the claim is granted, 
the case should then be returned to the 
Board for readjudication.

By this REMAND Board intimates no opinion, either legal or 
factual, concerning the ultimate disposition warranted in 
this case.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


